Case: 16-16607   Date Filed: 09/24/2018   Page: 1 of 35


                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16607
                        ________________________

                    D.C. Docket No. 5:14-cv-00358-LJA



BRENDA SMELTER,

                                                       Plaintiff - Appellant,

                                    versus

SOUTHERN HOME CARE SERVICES INC,
d.b.a. Rescare Homecare,

                                                       Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                             (September 24, 2018)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

JILL PRYOR, Circuit Judge:
             Case: 16-16607     Date Filed: 09/24/2018   Page: 2 of 35


      Brenda Smelter, a black woman, was hired by Southern Home Care

Services, Inc. d/b/a/ ResCare Homecare as a Customer Service Supervisor. She

was the only black person who worked in her office, and she often overheard her

co-workers making racist comments, some of which were directed at her. The

severity of these racist comments peaked on the last day of her employment when

a co-worker called her a “dumb black nigger” during an argument. According to

Smelter, she was fired for reporting this epithet, along with her co-workers’ other

racist comments, to her direct supervisor. She sued Southern Home under Title

VII and 42 U.S.C. § 1981, asserting claims for discriminatory termination, hostile

work environment, and retaliation. The district court granted summary judgment

for Southern Home on each of Smelter’s claims, and Smelter appealed.

      After careful review, and with the benefit of oral argument, we affirm in part

and reverse in part. We agree with the district court that Smelter’s discriminatory

termination and retaliation claims fail as a matter of law because she provided

insufficient evidence of pretext in response to Southern Home’s legitimate,

nondiscriminatory reasons for terminating her. But we disagree with the district

court’s conclusions that, as a matter of law, the harassment Smelter suffered was

not severe or pervasive and Southern Home lacked notice of that harassment. We

therefore reverse the grant of summary judgment for Southern Home on Smelter’s




                                          2
              Case: 16-16607        Date Filed: 09/24/2018   Page: 3 of 35


hostile work environment claim and remand that claim to the district court for

further proceedings.

                               I.      BACKGROUND

A.    Southern Home and Its Perry Office

      Southern Home provides personalized home health care services for people

of all ages, physical conditions, and cognitive abilities. Its caregivers travel to

clients’ homes to provide personal care services and other assistance as requested.

These home visits are managed by Southern Home’s Customer Service

Supervisors, who coordinate with clients and caregivers to schedule the visits and

to ensure that clients receive the requested services.

      Customer Service Supervisors coordinate with caregivers in two ways.

First, they provide caregivers with client care plans and other information

pertaining to their scheduled visits. If a client cancels or reschedules a visit, or if a

caregiver is added to or removed from a schedule, the Customer Service

Supervisor is responsible for relaying that information to the caregiver, usually by

calling the caregiver directly. Second, Customer Care Supervisors ensure that

caregivers’ work time is accurately reported for payroll purposes. Caregivers are

supposed to report when their client visits begin and end by calling in to an

automated system called Telephony. Sometimes, however, caregivers fail to use

Telephony and have to call a Customer Service Supervisor, who then records the


                                             3
              Case: 16-16607     Date Filed: 09/24/2018   Page: 4 of 35


caregivers’ time manually. Regardless of how the caregivers report their time,

Customer Service Supervisors are responsible for “linking” the reported time with

the master client schedule to ensure that the caregivers are properly compensated.

Because linking is easier for the Customer Service Supervisors if the caregivers

use Telephony, the Customer Service Supervisors are responsible for making sure

they do so.

       During the time period relevant to this case, Southern Home operated out of

several branch offices in Georgia, including one in Perry. Executive Director

Kelly McDougal oversaw operations at Southern Home’s branch offices across

middle Georgia, including the Perry office. Although McDougal provided general

oversight, the Perry office fell under the direct management of Branch Manager

Brandi Talton. Prior to Smelter’s hire, in addition to Talton, four other employees

worked at the Perry office: Connie Raleigh, the Office Manager; Catherine

Smallwood, a Customer Service Supervisor; Vanessa Lind, another Customer

Service Supervisor; and Mary Noll, a nurse. McDougal, Talton, and all of the

other Perry office employees are white.

       In addition to her duties at the Perry office, Talton also supervised marketing

and helped with operations at the Macon office. This meant that she often was

absent from the Perry office while working in Macon or out in the field developing

clients.


                                          4
                   Case: 16-16607        Date Filed: 09/24/2018       Page: 5 of 35


B.      Smelter’s Hiring

        In April 2013, Southern Home accepted applications to fill a vacant

Customer Service Supervisor position in the Perry office. The vacant position had

been occupied by Lind, but it opened up when Lind went on maternity leave.

Smelter applied for the open position, and McDougal hired her. Smelter’s

employment was subject to a six month probationary period.

        Smelter began a week of orientation and training on July 2, 2013. Even

though Smelter was hired to work in the Perry office, her orientation and training

took place in the Macon office, as was customary for all new hires. Typically, new

Customer Service Supervisors would receive step-by-step training on payroll,

timesheets, and Telephony. This would include a full week of one-on-one training

with Southern Home’s lead Customer Service Supervisor, Merri Jo Hortman.

According to Hortman, Smelter received the customary amount of training and

indicated that she was comfortable with the requirements of her new position

before leaving training in Macon and taking up her position in Perry. Smelter, in

contrast, testified that she received “no training in Macon at all” because the

employees were in the middle of payroll and “didn’t have time.” Doc. 27 at 144,

155.1



        1
            Citations to “Doc. #” refer to numbered entries on the district court’s docket.


                                                    5
              Case: 16-16607     Date Filed: 09/24/2018      Page: 6 of 35


      While Smelter was in training at the Macon office, she claimed that $100

was stolen from her purse while it was stored in a co-worker’s desk. Although

Smelter did not know who was responsible, she accused the co-worker and notified

McDougal and Talton. McDougal investigated Smelter’s claim but was unable to

determine who, if anyone, stole the money. McDougal told Smelter that she would

be fired if she continued to talk about the alleged theft.

C.    Smelter’s Post-Training Performance

      By Smelter’s own admission, she struggled with her job duties after she left

training and began working in the Perry office. She testified that she did the best

she could to learn Southern Home’s computer system, but did not “g[e]t it” until

Raleigh started helping her. Id. at 158. Even then, she “still had some issues” with

caregivers failing to clock in and out using Telephony. Id. at 158-59. In late July,

a few weeks after she began working at the Perry office, Smelter told Talton that

she still was struggling with Telephony and felt that she had not received enough

training. Because of Smelter’s difficulties, Talton asked Hortman to travel to the

Perry office to provide Smelter with supplemental training. This was the first time

that Hortman had been asked to provide a Customer Service Supervisor with

additional training beyond orientation.

      Smelter’s supervisors and co-workers observed Smelter continuing to have

performance issues. In particular, Smelter was having trouble understanding how


                                           6
              Case: 16-16607    Date Filed: 09/24/2018    Page: 7 of 35


to do linking, so Talton asked Raleigh to help her. Raleigh explained that, of all

the Customer Service Supervisors with whom she had worked, Smelter required

the most retraining. At times, Raleigh would do some of the Customer Service

Supervisors’ linking for them, but Smelter needed the most help. Raleigh testified

that Smelter never “totally” understood Southern Home’s computer system and

that her skills on that system “were not that good.” Doc. 33 at 133, 139.

      Like Raleigh, Talton observed Smelter struggling with her core duties like

linking and scheduling. Smelter repeatedly asked Talton the same questions and

made the same errors, even though Talton had instructed her to take notes so that

she could remember what she had learned. McDougal was aware of Smelter’s

performance problems because Talton communicated “[e]verything” to her, and

both Talton and Raleigh were “[c]onstantly” reporting Smelter’s errors. Doc. 32 at

15, 26. McDougal testified that none of the other Customer Service Supervisors

under her direction struggled with linking as much as Smelter did.

      In addition to her struggles with Southern Home’s computer system, Smelter

also had difficulty coordinating with caregivers. In early September—two months

into her employment—Smelter caused a caregiver to be late to an appointment

with a new client because she failed to timely provide the caregiver with the

client’s address. Smelter received a written warning as a result of this incident.

The very next day, Smelter failed to inform the same caregiver about a client’s


                                          7
               Case: 16-16607      Date Filed: 09/24/2018      Page: 8 of 35


schedule change, which caused the caregiver to arrive at the client’s house three

hours early.

D.     Smallwood’s and Raleigh’s Racist Comments

       Smelter endured racist remarks by her co-workers nearly every day that she

worked in the Perry office.2 Smallwood made most of these remarks. For

example, Smallwood told Raleigh that black men were “lazy” and “the scum of the

earth.” Doc. 27 at 190. Smallwood also said that “black women[] ha[d] babies on

welfare,” President Barack Obama’s “big ears” made him “look[] like a monkey,”

and she did not know that black people could be buried on Sundays. Id. at 190,

297. On one occasion, Smallwood said that Smelter’s hair made her look like a

“mixed monkey” from the movie Planet of the Apes. Id. at 296.

       Raleigh made racist remarks, too. She once described an occasion when she

saw black people exiting a bus at a Wal-Mart store and commented that it looked

like they were “chained together.” Id. at 193. Raleigh added that she wished she

could “send them all back . . . to Africa.” Id.

       Smelter never reported any of these comments to McDougal, Talton, or any

other supervisor at Southern Home until the last day of her employment. But she

testified that Talton overheard at least some of the remarks. According to Smelter,
       2
         Smelter’s co-workers deny making these remarks, but because we are reviewing the
grant of Southern Home’s motion for summary judgment, we consider the facts in the light most
favorable to Smelter, the non-moving party. See Jones v. UPS Ground Freight, 683 F.3d 1283,
1291-92 (11th Cir. 2012).


                                              8
              Case: 16-16607     Date Filed: 09/24/2018   Page: 9 of 35


Smallwood’s and Raleigh’s racist comments were “funny to everybody that

worked in the Perry office” with her, “even Brandi Talton.” Id. at 34.

E.    Smelter’s Termination

      Smelter’s final day of employment with Southern Home was September 9,

2013. On that day, a caregiver reported that Smelter again had failed to notify her

about a client’s schedule change. Smelter insisted that she had reported the

schedule change to the caregiver and asked Smallwood to confirm because she

believed that Smallwood had overheard her conversation with the caregiver. But

Smallwood told Smelter that she did not remember it. A verbal altercation

between Smelter and Smallwood ensued. Smallwood told Smelter to “shut up and

get out of my office.” Id. at 249. Smelter tried to explain that she was “just trying

to make sure that [she] got everything documented,” but Smallwood “jumped up

. . . in a rage” and said “get out of my office . . . you dumb black nigger.” Id. As

Smallwood stood up, she “hit the desk” like she was about “to charge at” Smelter.

Id. The altercation ended when Smelter left Smallwood’s office.

      Talton, who was out of the office, learned about the incident from Raleigh,

who emailed Talton to report that Smelter was “in the back [of the office] yelling

at [Smallwood].” Doc. 35 at 77-78. Talton then called the Perry office and spoke

with Smelter and Smallwood in turn. Afterward, Smelter spoke with Talton for a

second time and explained that it was Smallwood, not herself, who was being


                                          9
             Case: 16-16607     Date Filed: 09/24/2018    Page: 10 of 35


difficult. Smelter testified in her deposition that she told Talton “everything that

went on.” Doc. 27 at 250. Although during the deposition she did not explain

what she meant by this, she clarified her testimony in a declaration filed after

Southern Home moved for summary judgment:

      When I said “everything that went on” I meant that I told Ms. Talton
      about the all [sic] racial statements made in the office including, but
      not limited to, the comments about black men being lazy and black
      women being on welfare to [sic] [Smallwood] telling me to get out of
      her office and calling me a “dumb black nigger.”

Doc. 24-1 ¶ 3. Contradicting Smelter’s assertion in her declaration, Talton testified

that Smelter never told her about any of the racist comments.

      After her second conversation with Smelter, Talton called McDougal and

told her that Smelter and Smallwood had been fighting and that Smelter had

“started it.” Doc. 32 at 55. McDougal testified that Talton never told her about

Smelter’s reports of Smallwood’s racist comments in the office. After speaking

with Talton, McDougal consulted with human resources personnel and decided to

terminate Smelter. McDougal then instructed Talton to go to the Perry office and

fire Smelter. According to Talton, McDougal’s reasons for terminating Smelter

were that her client care was poor, she had been yelling in the office, her client

schedules often were incorrect, and there was “[j]ust a lot of chaos in the office”

when she was there. Doc. 35 at 79-80.




                                          10
               Case: 16-16607       Date Filed: 09/24/2018       Page: 11 of 35


       When she arrived at the Perry office, Talton completed Smelter’s

termination paperwork then met with Smelter and told her that she was fired.

Smelter asked Talton why she was being fired when Smallwood was the one using

racial slurs, but, according to Smelter, Talton never provided a reason. The

termination form—which both Talton and Smelter signed—indicated, however,

that Smelter was “not a good fit for the organization.” Doc. 21-7 at 53-54. It also

noted that Smelter was still within her probationary period.

       After Smelter’s termination, Lind returned to the Perry office from maternity

leave. Talton hired Megan Valasky, a white woman, as a new Customer Service

Supervisor for the Perry office.

F.     Procedural History

       Smelter sued Southern Home under Title VII, 42 U.S.C. § 2000e et seq., and

42 U.S.C. § 1981, asserting claims for discriminatory termination, hostile work

environment, and retaliation. 3 The district court granted summary judgment for

Southern Home on each of Smelter’s claims. The court first concluded that

Smelter had waived her discriminatory termination claim during her deposition. It

then concluded that her hostile work environment claim failed as a matter of law

       3
         We draw no distinction between Smelter’s Title VII claims and her corresponding
§ 1981 claims because they “have the same requirements of proof and utilize the same analytical
framework.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1325 n.14 (11th Cir. 2011); see
Jefferson v. Sewon Am., Inc., 891 F.3d 911, 919 (11th Cir. 2018) (“We examine claims of
discrimination and retaliation under the same legal framework regardless of whether the plaintiff
invokes section 1981 or section 2000e.”).


                                               11
             Case: 16-16607       Date Filed: 09/24/2018   Page: 12 of 35


because she lacked evidence that (1) her co-workers’ harassment was severe or

pervasive and (2) her supervisors knew or should have known of the harassment.

Finally, the district court rejected Smelter’s retaliation claim because, even though

she established a prima facie case, she failed to provide sufficient evidence of

pretext. Smelter now challenges each of these rulings.

                         II.   STANDARD OF REVIEW

      We review de novo the district court’s grant of summary judgment,

construing the facts and drawing all reasonable inferences in favor of the

nonmoving party. Jones, 683 F.3d at 1291-92. Summary judgment is appropriate

if the record gives rise to “no genuine dispute as to any material fact,” such that

“the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute of material fact exists when “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

                                III.    DISCUSSION

      Smelter contends that Southern Home (1) discriminated against her by

permitting a hostile work environment to exist at the Perry office, (2) discriminated

against her by terminating her because of her race, and (3) retaliated against her for

reporting her co-workers’ racist comments. We consider whether the district court

erred in granting summary judgment for Southern Home on each of these claims.


                                           12
             Case: 16-16607      Date Filed: 09/24/2018    Page: 13 of 35


A.    Hostile Work Environment Claim

      We first consider whether the district court erred in granting summary

judgment for Southern Home on Smelter’s hostile work environment claim. Title

VII makes it unlawful for an employer “to discriminate against any individual with

respect to [her] . . . terms, conditions, or privileges of employment, because of

[her] race . . . .” 42 U.S.C. § 2000e-2(a)(1). The Supreme Court has observed that

this language “evinces a congressional intent to strike at the entire spectrum of

disparate treatment of men and women in employment . . . includ[ing] requiring

people to work in a discriminatorily hostile or abusive environment.” Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal quotation marks omitted).

       To prove a hostile work environment claim, an employee must show that

“the workplace is permeated with discriminatory intimidation, ridicule, and insult,

that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Id. (citation and

internal quotation marks omitted). When the employee’s harassment claim is

based on her race, she must prove five elements: (1) she belongs to a protected

class, (2) she was subjected to unwelcome harassment, (3) the harassment was

based on her race, (4) the harassment was sufficiently severe or pervasive to alter

the terms of her employment and create a discriminatorily abusive working

environment, and (5) the employer is responsible for the environment under a


                                           13
              Case: 16-16607    Date Filed: 09/24/2018   Page: 14 of 35


theory of vicarious or direct liability. Miller v. Kenworth of Dothan, Inc., 277 F.3d

1269, 1275 (11th Cir. 2002). The district court concluded that Smelter failed to

establish the fourth and fifth of these elements. We therefore discuss in turn

whether a reasonable jury could conclude that the harassment Smelter suffered was

severe or pervasive and whether Southern Home was responsible for that

harassment.

      1.      Smelter Offered Sufficient Evidence to Create a Genuine Issue of
              Material Fact that the Harassment Was Severe or Pervasive.

      To establish that harassment was sufficiently severe or pervasive to alter the

terms or conditions of her employment, an employee must prove that her work

environment was both subjectively and objectively hostile. Mendoza v. Borden,

Inc., 195 F.3d 1238, 1246 (11th Cir. 1999) (en banc). In other words, the

employee must first establish that she “subjectively perceive[d] the environment to

be abusive.” Harris, 510 U.S. at 21. Then she also must satisfy the objective

component by showing that her work environment was one “that a reasonable

person would find hostile or abusive.” Id.

      We begin with Smelter’s subjective perception of her work environment.

Smelter repeatedly testified that enduring her co-workers’ racist comments was

stressful and hurtful. She also explained that it felt like the harassment “never

stopp[ed],” as though her co-workers were pushing her to “see how much she

[could] take” in the hopes that she would “just quit and leave.” Doc. 27 at 176.
                                          14
             Case: 16-16607    Date Filed: 09/24/2018    Page: 15 of 35


Southern Home argues that, despite this testimony, Smelter could not have

perceived her work environment as hostile because she failed to report her co-

workers’ racist comments to her supervisors. Our precedent recognizes, however,

that an employee’s failure to report harassment is not dispositive of whether the

employee perceived the environment created by the harassment as hostile or

abusive. See Miller, 277 F.3d at 1277. Given Smelter’s testimony about the

impact that the harassment had on her, a reasonable jury could conclude that she

subjectively perceived her co-workers’ conduct as hostile and abusive.

      Turning to the objective inquiry, we consider four factors when evaluating

whether harassment was objectively hostile: “(1) the frequency of the conduct; (2)

the severity of the conduct; (3) whether the conduct is physically threatening or

humiliating, or a mere offensive utterance; and (4) whether the conduct

unreasonably interferes with the employee’s job performance.” Mendoza, 195

F.3d at 1246. Although these factors help guide the inquiry, “the objective element

is not subject to mathematical precision.” Bryant v. Jones, 575 F.3d 1281, 1297

(11th Cir. 2009). We must view the evidence “cumulatively and in the totality of

the circumstances.” Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 808

(11th Cir. 2010). When we do so here, we conclude that a reasonable jury could

find the harassment objectively hostile.




                                           15
             Case: 16-16607    Date Filed: 09/24/2018   Page: 16 of 35


      Beginning with the first factor, Smelter provided ample evidence that the

racial harassment was frequent; she testified that she heard racist comments “every

day” during her employment with Southern Home. Doc. 27 at 40, 181, 186. And

even though Smelter’s employment lasted only two months, she gave

approximately eight examples of racist remarks that she overheard or that were

directed at her. See id. at 190, 193, 296-97. Even if these eight examples were the

only racist remarks made in Smelter’s presence during her two months of

employment, this Court has held that harassment was pervasive when it occurred at

a similar frequency. See Johnson v. Booker T. Washington Broad. Serv., Inc., 234

F.3d 501, 509 (11th Cir. 2000) (holding that “roughly fifteen separate instances of

harassment over the course of four months” was pervasive).

      As to the second factor, a reasonable jury could conclude that the harassment

was severe. Most severe of all and addressed directly to Smelter herself was

Smallwood’s calling her a “dumb black nigger.” Doc. 27 at 249. Implicitly

acknowledging the egregiousness of this epithet, Southern Home argues that

Smallwood’s “one-time use” of it was insufficient to establish severity as a matter

of law. Appellee’s Br. at 25. We strongly disagree. This Court has observed that

the use of this word is particularly egregious when directed toward a person in an

offensive or humiliating manner. See Adams v. Austal, U.S.A., L.L.C., 754 F.3d

1240, 1251-57 (11th Cir. 2014) (distinguishing between employees who merely


                                         16
             Case: 16-16607      Date Filed: 09/24/2018    Page: 17 of 35


overheard the word and employees at whom it was directed). Here, Smallwood did

not simply use the epithet in Smelter’s presence; instead, she directed it at Smelter

as a means of insulting her in the midst of an argument. What is more,

Smallwood’s use of this word was not an isolated instance—it came at the end of

two months during which Smelter had endured racist comments on a daily basis.

      The other comments Smelter endured in the office involved obvious racial

slurs conveying highly offensive derogatory stereotypes of black people. For

example, Smallwood told Smelter that her straightened hair made her resemble a

“mixed monkey” from the movie Planet of the Apes. Doc. 27 at 296; see also id.

at 280. She said that President Barack Obama’s “big ears” made him “look[] like a

monkey.” Id. at 190. Smallwood also said that black men are “lazy” and “the

scum of the earth” and that “black women[] ha[d] babies on welfare.” Id. In

addition, Smallwood remarked that she was unaware “they buried black people[]

on Sunday[s].” Id. at 297. Raleigh made at least one offensive remark, too,

commenting that a group of black people she saw getting off of a bus looked like

they were “chained together” and that she “wish[ed] she c[ould] send them . . .

back . . . to Africa.” Id. at 193. Comments like these are sufficiently severe to

create a hostile work environment. See Adams, 754 F.3d at 1253 (holding that the

use of racial slurs around the plaintiff raised a genuine dispute of material fact as to

severity); see also Jones, 683 F.3d at 1297 (“The use of the term ‘monkey’ and


                                          17
             Case: 16-16607      Date Filed: 09/24/2018   Page: 18 of 35


other similar words have been part of actionable racial harassment claims across

the country.” (internal quotation marks omitted)).

      Southern Home argues that, despite the evidence regarding the frequency

and severity of the harassment, Smelter cannot establish the objective component

of her claim because she provided no evidence of the third and fourth factors—that

the harassment was physically threatening or that it unreasonably interfered with

her job performance. Again, we disagree. The third factor is established by

conduct that is “physically threatening or humiliating.” Mendoza, 195 F.3d at

1246 (emphasis added). The only evidence of physically threatening conduct was

Smelter’s testimony that Smallwood stood up during their altercation and “hit the

desk” like she was about “to charge at” Smelter. Doc. 27 at 249. But Smelter also

presented ample evidence of humiliating conduct. Smelter testified that racial slurs

were directed at her every day. It was surely humiliating for Smelter, a black

woman, to hear a co-worker say that black people are “the scum of the earth,” id. at

190, that Smelter looked like a “mixed monkey,” id. at 296, and that black people

should be “sen[t] [] back . . . to Africa,” id. at 193. And Smelter contends that

Smallwood, who hit the desk like she was about to charge at Smelter, also called

Smelter a “dumb black nigger.” Id. at 249. Smelter provided substantial evidence

of humiliating conduct that satisfies the third factor.




                                           18
             Case: 16-16607     Date Filed: 09/24/2018   Page: 19 of 35


      True, Smelter’s evidence as to the fourth factor was weak. Smelter offered

little evidence supporting the fourth factor. But the Supreme Court has made clear

that “no single factor is required” to establish the objective component. Harris,

510 U.S. at 23. Indeed, “[t]he Supreme Court has cautioned that harassment need

not be . . . so extreme that it produces tangible effects on job performance in order

to be actionable.” Miller, 277 F.3d at 1277. Thus, Smelter’s claim does not fail

simply because she provided little or no evidence the impact of the harassment on

her job performance. Considering the totality of the circumstances, particularly the

daily frequency and extreme severity of the harassment, including racist remarks

made directly to Smelter about her, we conclude that she provided sufficient

evidence for a reasonable jury to find that the harassment was objectively severe or

pervasive.

      2.     Smelter Offered Sufficient Evidence to Create a Genuine Issue of
             Material Fact that Southern Home Had Actual Notice of the
             Hostile Work Environment.

      To survive summary judgment, Smelter also must provide evidence from

which a reasonable jury could conclude that Southern Home was liable for the

harassment she suffered. “Where the perpetrator of the harassment is merely a co-

employee of the victim, the employer will be held directly liable if it knew or

should have known of the harassing conduct but failed to take prompt remedial

action.” Id. at 1278. Put another way, an employer’s direct liability can be


                                          19
             Case: 16-16607     Date Filed: 09/24/2018    Page: 20 of 35


established through evidence of two types of notice: actual and constructive.

“Actual notice is established by proof that management knew of the harassment,

whereas constructive notice will be found where the harassment was so severe and

pervasive that management should have known of it.” Id.

      The district court concluded that Smelter failed to establish Southern

Home’s notice of the racial harassment in the Perry office because it was

undisputed that she failed to report the harassment until the final day of her

employment. It is true that Smelter conceded during her deposition that she did not

speak about the racist comments with anyone at Southern Home until she reported

them to Talton on the day she was terminated. But despite that concession, the

record contains a genuine dispute of material fact as to whether Talton—and

therefore Southern Home—had actual notice of Smallwood’s and Raleigh’s racist

comments.

      Smelter’s testimony would enable a reasonable jury to conclude that Talton

overheard at least some of the racist comments. First, she testified that “[t]he

racial slurs” were “funny to everybody that worked in the Perry office . . . even

Brandi Talton.” Doc. 27 at 34. Second, she testified that Talton thought it was

funny “[w]hen people [were] talking about blacks and considering people as being

monkeys and considering people as being apes.” Id. at 40. Of course, Talton

could not have found the racist remarks humorous if she had not overheard them.


                                          20
             Case: 16-16607      Date Filed: 09/24/2018   Page: 21 of 35


The record thus contains evidence that Talton had actual notice of the hostile work

environment despite Smelter’s failure to report it. And because Talton was

Smelter’s supervisor, we can impute Talton’s notice to Southern Home. See

Miller, 277 F.3d at 1278.

      Southern Home fails to grapple with Smelter’s testimony that Talton thought

the racist comments were funny. Instead, it relies on a different portion of

Smelter’s testimony, later in her deposition, when she was asked whether she could

name “anybody else that can testify that they heard [Smallwood] or [Raleigh]

make any race-related remarks,” and she responded “[n]ot to my knowledge.”

Doc. 27 at 194. Southern Home’s reliance on this testimony as evidence that it

lacked notice is misplaced for two reasons. First, Smelter’s testimony that she was

not aware of “anybody else” who heard the racist comments is not evidence that

Talton did not hear them because Smelter had already testified that Talton thought

the comments were funny. Second, we must of course construe the facts and draw

all reasonable inferences in Smelter’s favor. Jones, 683 F.3d at 1291-92. To the

extent Smelter arguably, but not necessarily, testified inconsistently, we must

accept the testimony that is most favorable to her. See Allen v. Bd. of Pub. Educ.

for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007) (observing that we must view

all evidence in favor of the non-moving party even if that party provides “vague

and contradictory” testimony).


                                          21
             Case: 16-16607     Date Filed: 09/24/2018    Page: 22 of 35


      In light of Smelter’s testimony that Talton found Smallwood’s and Raleigh’s

racist comments humorous, a reasonable jury could conclude that Southern Home

had actual notice of Smelter’s harassment. Because a reasonable jury could

conclude that Southern Home had actual notice, we do not address whether a

reasonable jury could also conclude that Southern Home had constructive notice.

See Breda v. Wolf Camera & Video, 222 F.3d 886, 890 n.5 (11th Cir. 2000). The

district court erred, therefore, in granting summary judgment for Southern Home

on Smelter’s hostile work environment claim.

B.    Discriminatory Termination Claim

      We next consider whether the district court erred in granting summary

judgment for Southern Home on Smelter’s discriminatory termination claim. In

addition to prohibiting employers from permitting a racially hostile work

environment, Title VII also makes it unlawful for employers “to discharge any

individual . . . because of such individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1).

When, as here, a plaintiff relies upon circumstantial evidence to support her

discrimination claim, we analyze it according to the familiar burden shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004).

      Under the first step of this framework, the employee must establish a prima

facie case of discrimination by showing that: (1) she belongs to a protected class,


                                          22
               Case: 16-16607       Date Filed: 09/24/2018      Page: 23 of 35


(2) she was subjected to an adverse employment action, (3) her employer treated

similarly situated employees outside her classification more favorably, and (4) she

was qualified to do the job. Id. at 1091. Establishing a prima facie case gives rise

to a presumption that the adverse action was discriminatory. Id. at 1087. The

burden then shifts to the employer to rebut the presumption by articulating a

legitimate, nondiscriminatory reason for its actions. Id. If the employer carries its

burden, the presumption raised by the prima facie case is rebutted and the burden

shifts back to the employee to show that the “the alleged reason . . . is a pretext for

illegal discrimination.” Id. 4

       The district court granted summary judgment for Southern Home without

deciding whether Smelter had established a prima facie case of discriminatory

termination. Its analysis stopped short of the McDonnell Douglas framework

because it concluded that Smelter had unequivocally conceded during her

deposition that she was not terminated because of her race. Unlike the district

court, we do not think Smelter’s testimony went far enough to warrant the rejection

of her claim without consideration of the merits. Nonetheless, we affirm because

Smelter failed to establish pretext.

       4
          We have said that a plaintiff need not establish each of the McDonnell Douglas
elements to survive summary judgment; instead, she may do so where she presents “a convincing
mosaic of circumstantial evidence that would allow a jury to infer intentional discrimination by
the decisionmaker.” Smith, 644 F.3d at 1328 (internal quotation marks omitted). Smelter does
not rely on a convincing mosaic theory, however, so we need not decide whether she could
survive summary judgment based on such a theory.


                                              23
             Case: 16-16607     Date Filed: 09/24/2018   Page: 24 of 35


      1.     Smelter Did Not Waive Her Discriminatory Termination Claim.

      The district court’s grant of summary judgment for Southern Home rested on

Smelter’s response to a single question during her deposition. Smelter testified:

“Did I think that Brandi [Talton] was being racial profile—racial when she fired

me, that’s what you’re asking me? . . . No.” Doc. 27 at 246. The district court

concluded that Smelter had waived her discriminatory termination claim through

this testimony because she conceded that her termination was not racially

motivated. We disagree for two reasons.

      First, Smelter’s testimony was narrow: it pertained only to her view of

Talton’s motivations. But Talton was not the person who decided to fire Smelter.

Talton was tasked with informing Smelter that she was fired after the decision had

already been made; it was McDougal who decided to terminate Smelter’s

employment. The viability of Smelter’s discrimination claim thus turns on her

proof regarding McDougal’s motivations, not Talton’s. The portion of Smelter’s

testimony on which the district court relied is beside the point because it does not

speak to McDougal’s motivations. Smelter could not have waived her

discrimination claim through that testimony.

      Second, even if Talton’s motivations were relevant to whether Smelter was

terminated due to discrimination, the district court relied solely upon

distinguishable authority in concluding that Smelter’s testimony was unambiguous


                                          24
             Case: 16-16607     Date Filed: 09/24/2018   Page: 25 of 35


enough to waive her claim. The court concluded that Smelter’s testimony

amounted to a concession fatal to her claim under our decision in Ross v. Jefferson

County Department of Health, 701 F.3d 655 (11th Cir. 2012). Like the case before

us, Ross involved a claim for race discrimination against the plaintiff’s former

employer. Id. at 657. The plaintiff was asked during her deposition whether she

“felt like her termination had anything to do with . . . her race,” and she responded,

“no.” Id. at 661 (alterations adopted). The Ross panel held that the plaintiff had

waived her claim of discrimination as a result of this “unequivocal concession.”

Id.

      Smelter’s testimony is distinguishable from the testimony under scrutiny in

Ross. The plaintiff in Ross “unequivocal[ly] conce[ded]” the ultimate issue

regarding her discrimination claim because she testified that her termination did

not have “anything to do with” her race. Id. at 661 (alteration adopted) (emphasis

added). Smelter, by contrast, testified in narrower terms that Talton was not

“being racial” when telling Smelter that she was fired. Doc. 27 at 246. Put another

way, the plaintiff’s testimony in Ross foreclosed any possibility that her

termination was motivated by her race; Smelter’s testimony did not. Smelter could

have meant that Talton was not “being racial” in the sense that she was not

motivated by personal racism when she fired Smelter, even if the reason McDougal

decided to fire Smelter was impermissibly based on Smelter’s race. The plaintiff’s


                                          25
               Case: 16-16607        Date Filed: 09/24/2018       Page: 26 of 35


testimony in Ross, by contrast, was too broad to draw such a distinction between

personal racism and some other race-based motivation.

       Testimony like Smelter’s cannot constitute waiver of a discriminatory

termination claim because, under our precedent, race-based termination is always

actionable, even if motivated by factors other than the supervisor’s personal

racism. See Smith, 644 F.3d at 1345. In Smith, a white employee sued his former

employer for race discrimination after he was punished more severely than his

black co-workers for identical conduct. Id. at 1324. We held that the employer

was not entitled to summary judgment because a jury reasonably could have

inferred that the decisionmaker was motivated not by personal racism, but by a

desire to avoid the increased economic and public pressures associated with failing

to discipline a white worker for racially insensitive conduct—a race-based reason.

Id. at 1344-45. Applying the reasoning in Smith to this case, Smelter could

establish that she was terminated because of discrimination even if she conceded

that she was not fired as a result of personal racism. 5 Because Smelter did not

“unequivocal[ly] conce[de]” that her race played no role in the decision to fire her,


       5
          In addition to relying on Smelter’s testimony that she did not believe Talton was “being
racial,” Southern Home identifies three other portions of Smelter’s testimony where she stated
that neither Talton nor McDougal “expressed racism,” “was a racist,” or “act[ed] racist.” Doc.
27 at 214, 237, 274. This testimony, which only addresses the supervisors’ lack of personal
racism, does not amount to waiver of Smelter’s discriminatory termination claim for the same
reason.


                                                26
              Case: 16-16607      Date Filed: 09/24/2018      Page: 27 of 35


the district court erred in concluding that Smelter waived her discriminatory

termination claim. Ross, 701 F.3d at 661.6

       2.     Smelter Failed to Establish Pretext.

       Although the district court did not reach the merits of Smelter’s

discriminatory termination claim, we “may affirm the judgment of the district court

on any ground supported by the record, regardless of whether that ground was

relied upon or even considered by the district court.” Kernel Records Oy v.

Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012). Even assuming that Smelter

established a prima facie case of discrimination, we conclude that her

discriminatory termination claim fails as a matter of law for lack of evidence of

pretext.

       Southern Home has articulated several legitimate, nondiscriminatory reasons

for terminating Smelter: (1) she was a substandard employee who required

remedial training and had difficulty coordinating with caregivers, which was her

primary job responsibility, (2) she accused her coworkers of stealing and lying, and

(3) she was involved in the altercation with Smallwood. Southern Home having

articulated these reasons, the burden shifts to Smelter to show that they were


       6
        Southern Home argues that Smelter waived the argument that her testimony was not an
unequivocal concession of the lack of racial discrimination because she failed to raise that
argument in the district court. But in her response to Southern Home’s motion for summary
judgment, Smelter argued that Southern Home “mischaracterize[ed]” her testimony as a
concession. Doc. 24 at 12. This was sufficient to preserve her argument for appeal.


                                             27
             Case: 16-16607     Date Filed: 09/24/2018    Page: 28 of 35


pretextual. She can carry her burden by “cast[ing] doubt on [Southern Home’s]

proffered nondiscriminatory reasons sufficient to allow a reasonable factfinder to

determine that [they] were not what actually motivated [Southern Home’s]

conduct.” Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253, 1258 (11th Cir. 2001)

(internal quotation marks omitted). We reject Smelter’s argument that she has

presented evidence sufficient to undermine all three of Southern Home’s purported

nondiscriminatory reasons. We conclude that she has failed to cast sufficient doubt

on Southern Home’s first reason—that she was a substandard employee who was

still in her probationary period. Because a plaintiff’s failure to rebut even one

nondiscriminatory reason is sufficient to warrant summary judgment for the

employer, we need not address Smelter’s remaining pretext arguments. See

Crawford v. City of Fairburn, 482 F.3d 1305, 1308 (11th Cir. 2007) (“If the

employer proffers more than one legitimate, nondiscriminatory reason, the plaintiff

must rebut each of the reasons to survive a motion for summary judgment.”).

      Regarding Southern Home’s first purported nondiscriminatory reason for

terminating Smelter, that she was a substandard employee who required remedial

training and had difficulty coordinating with caregivers, Smelter does not dispute

that she had some difficulties with her job duties. She concedes, for example, that




                                          28
               Case: 16-16607        Date Filed: 09/24/2018        Page: 29 of 35


Southern Home had to provide her with extra training on linking.7 Instead of

disputing the quality of her performance, Smelter defends it by arguing that any

shortcomings were the company’s fault, not hers. Specifically, she argues that her

performance difficulties were due to her lack of training and to understaffing at the

Perry office, both of which were beyond her control.

       Smelter testified that she felt unprepared when she arrived at the Perry office

because, unlike the other Customer Service Supervisors, she received “no training

in Macon at all.” Doc. 27 at 155. And it is undisputed that the Perry office would

have benefited from an extra Customer Service Supervisor given the high

workload. But even assuming, as we must, that Smelter received less initial

training than her co-workers and that the Perry office was understaffed, Smelter

cannot rely on these facts to establish pretext because she points to no evidence

that her supervisors intentionally denied her training or knowingly understaffed the

office so that she would fail at her job duties. On the contrary, the evidence shows


       7
         Despite this concession, Smelter argues that she had no more trouble with linking than
any of the other Customer Service Supervisors. As evidence, she cites linking reports showing
linking “percentages” for each of the Customer Services Supervisors. But these reports are not
probative of pretext for two reasons. First, it is undisputed that Raleigh helped Smelter with her
linking, which would have artificially improved her linking percentages. Second, and more
importantly, McDougal testified that neither she nor the branch managers consulted the linking
reports, which is significant because it is the employer’s perceptions about the employee’s job
performance—even if mistaken—that matters when analyzing pretext. See Alvarez v. Royal Atl.
Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (“The inquiry into pretext centers on the
employer’s beliefs . . . not on reality as it exists outside of the decision maker’s head.”). Thus,
Smelter cannot rely on the linking reports to refute that she was terminated for performing
poorly.


                                                29
             Case: 16-16607     Date Filed: 09/24/2018    Page: 30 of 35


that Talton went to great lengths to provide Smelter with the resources she needed

to succeed. Talton asked Hortman to travel to the Perry office to provide Smelter

with supplemental training—which she had never done for any other Customer

Service Supervisor—and asked Raleigh to answer Smelter’s questions and help her

with her linking. The fact that Smelter continued to struggle with her job duties,

then, was not the result of a lack of support on Southern Home’s part. Had Smelter

provided evidence that Southern Home intentionally undermined her ability to

perform, then her lack of initial training and the understaffing in the Perry office

might help her establish pretext. But because the record contains no such

evidence, Smelter’s first pretext argument fails.

      Smelter’s second pretext argument is that she was disciplined more severely

than her white co-workers who experienced similar performance problems. One

way for a plaintiff to establish pretext is through the use of comparator evidence,

which involves showing that the plaintiff’s “employer treated similarly situated

employees outside [her] classification more favorably than herself.” Holifield v.

Reno, 115 F.3d 1555, 1562 (11th Cir. 1997). “To make a comparison of the

plaintiff’s treatment to that of non-minority employees, the plaintiff must show that

[she] and the employees are similarly situated in all relevant respects.” Id.

      Before evaluating Smelter’s comparator evidence, we pause to note the

apparent tension in our precedent regarding the standard for identifying a valid


                                          30
             Case: 16-16607      Date Filed: 09/24/2018   Page: 31 of 35


comparator. In some cases, we have said that the plaintiff’s misconduct and the

comparator’s misconduct must be “nearly identical.” Nix v. WLCY Radio/Rahall

Commc’ns, 738 F.2d 1181, 1185 (11th Cir. 1984); Wilson, 376 F.3d at 1091. In

other cases, we have said that a comparator is similarly situated to the plaintiff if

she and the comparator were accused of “the same or similar conduct.” Holifield,

115 F.3d at 1562; Anderson v. WBMG-42, 253 F.3d 561, 564 (11th Cir. 2001). To

the extent these standards conflict, we conclude that the conflict makes no

difference in this case; Smelter’s comparator evidence fails regardless of whether

we apply the “same or similar” standard or the “nearly identical” standard.

      Smelter has identified three white employees as potential comparators:

Lind, Valasky, and Smallwood. Because there were significant differences in

those employees’ circumstances, however, we reject her argument that all three

were similarly situated to her because they had similar performance problems yet

escaped termination.

      We begin with Lind and Valasky, both of whom had documented

performance problems. Lind received “multiple complaints regarding her lack of

customer service towards clients and referral case managers.” Doc. 35 at 106.

Valasky, who replaced Smelter, received a “[c]ounseling statement” for “[f]ailure

to enforce Telephony.” Id. at 102-03. But unlike Smelter, Lind and Valasky were

never accused of instigating an altercation with a co-worker. Again, comparators


                                          31
             Case: 16-16607     Date Filed: 09/24/2018    Page: 32 of 35


must be similarly situated to the plaintiff “in all relevant respects.” Holifield, 115

F.3d at 1562. Even if Smelter’s performance problems were similar to Lind’s and

Valasky’s, the fact that Smelter had engaged in additional misconduct—her

altercation with Smallwood—means that she was not similarly situated to those

employees and cannot rely on them as comparators.

      Smelter also was not similarly situated to Smallwood. Smallwood received

three warnings for failure to perform her job duties. And, of course, she was

involved in the altercation with Smelter. At first blush, these facts make

Smallwood appear to be similarly situated to Smelter. But there were two

important differences between Smelter and Smallwood. First, Smelter was a new

employee who was still well within her six month probationary period;

Smallwood, in contrast, had worked for Southern Home for over two years.

Second, McDougal—the decisionmaker—believed that Smelter had instigated the

altercation with Smallwood and that Smallwood was a mere participant. Smelter

argues that McDougal’s belief was mistaken, but pretext turns on whether the

employer was dissatisfied with the employee for non-discriminatory reasons, “even

if mistakenly or unfairly so.” Alvarez, 610 F.3d at 1266. Because McDougal’s

beliefs—whether correct or not—are the focus of the pretext analysis, and because

Smelter failed to provide any evidence contradicting McDougal’s testimony that




                                          32
               Case: 16-16607       Date Filed: 09/24/2018      Page: 33 of 35


she believed Smelter had instigated the altercation, Smelter cannot rely on

Smallwood as a comparator.

       Aside from her comparator evidence and her argument that Southern Home

was to blame for her performance problems, Smelter offers nothing that casts any

doubt on Southern Home’s explanation that her problems performing her duties

were the true reason behind her termination. 8 She has failed, therefore, to establish

that Southern Home’s nondiscriminatory reason for firing her is unworthy of

belief. As a result, Southern Home was entitled to summary judgment on

Smelter’s discriminatory termination claim.

C.     Retaliation Claim

       Smelter’s final argument is that the district court erred in granting summary

judgment for Southern Home on her retaliation claim. In addition to prohibiting

discrimination, Title VII also prohibits retaliation by making it unlawful “for an

employer to discriminate against any of his employees . . . because [the employee]

has opposed any practice made an unlawful employment practice by this
       8
          Smelter also argues that an investigative summary created by Southern Home in
response to her charge of discrimination shows pretext because it indicates that Southern Home
was willing to fabricate evidence to defend itself against her claims. The summary contains
purported statements by Perry office employees about Smelter and the events leading up to her
termination. According to Smelter, some of the statements in the summary that are favorable to
Southern Home are inconsistent with what the Perry office employees told Southern Home’s
investigator. But none of the purported misstatements relates to Smelter’s job performance.
Given the ample amount of evidence—including her own admissions—that Smelter struggled
with her job responsibilities, we conclude that Smelter’s argument regarding the summary fails
to cast doubt on the legitimacy of Southern Home’s assertion that it terminated Smelter because
of her poor job performance.


                                               33
             Case: 16-16607     Date Filed: 09/24/2018    Page: 34 of 35


subchapter.” 42 U.S.C. § 2000e-3(a). As with Title VII discrimination claims, we

analyze retaliation claims that are based on circumstantial evidence according to

the McDonnell Douglas burden shifting framework. Brown v. Ala. Dep’t of

Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). The first step in this framework is

for the employee to establish a prima facie case of retaliation. If she does so, the

burden shifts to the employer to produce evidence that its action was taken for a

legitimate, nondiscriminatory reason. Id. If the employer carries this burden, the

burden shifts back to the employee to show that the “proffered reason was merely a

pretext to mask discriminatory actions.” Id. at 1181-82 (internal quotation marks

omitted).

      The district court concluded that Smelter had established a prima facie case

of retaliation but nonetheless dismissed her claim because she failed to establish

pretext. On appeal, Southern Home defends the district court’s conclusion

regarding pretext, but it also argues that Smelter failed to prove a prima facie case

because she lacked evidence that her protected activity caused her termination. We

need not analyze Southern Home’s arguments regarding Smelter’s prima facie

case, however, because we agree with the district court that Smelter failed to

establish pretext. As we explained in our discussion of Smelter’s discriminatory

termination claim, Smelter failed to raise a genuine dispute of material fact as to

whether each of the legitimate, nondiscriminatory reasons that Southern Home


                                          34
               Case: 16-16607    Date Filed: 09/24/2018   Page: 35 of 35


articulated for terminating her was pretextual. On this record, that conclusion

applies with equal force to Smelter’s retaliation claim. We therefore affirm the

district court’s grant of summary judgment in favor of Southern Home on this

claim.

                                IV.    CONCLUSION

         For the foregoing reasons, we affirm in part and reverse in part. We affirm

the district court’s grant of summary judgment for Southern Home on Smelter’s

discriminatory termination and retaliation claims. But we reverse the district

court’s ruling on Smelter’s hostile work environment claim and remand that claim

to the district court for further proceedings.

         AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                           35